Citation Nr: 0725985	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  00-02 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Epifanio Castillo, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 25, 1970 to 
April 13, 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which reopened the veteran's claim of 
entitlement to service connection for hepatitis C.

The veteran participated in a Decision Review Officer hearing 
in March 2005 and a Travel Board hearing in November 2005.  
Transcripts of both proceedings have been associated with the 
veteran's claims folders.

Pursuant to a November 2005 motion and the Board's granting 
thereof in May 2006, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West 2002 & West 
Supp. 2006) and 38 C.F.R. § 20.900(c) (2006).

In a Board decision dated in May 2006, the veteran's claim 
was reopened and remanded for additional development.


FINDINGS OF FACT

1.  The veteran received treatment for serum hepatitis 
(hepatitis B) during service and was discharged with negative 
liver function tests.

2.  The veteran was diagnosed with hepatitis C in 1992.

3.  The veteran's hepatitis C is the result of intravenous 
drug use.





CONCLUSION OF LAW

The veteran's hepatitis C was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5107 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.301, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim(s).  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002 & West 
Supp. 2006).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2006).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In this case, the evidence must show that the veteran's 
hepatitis C infection, risk factor(s), or symptoms were 
incurred in or aggravated by service.  Risk factors for 
hepatitis C include intravenous (IV) drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such 
as tattoos, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes or razor blades.  See VBA letter 
211B (98-110) November 30, 1998.

However, direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, the result of his or 
her abuse of alcohol or drugs.  See 38 C.F.R. § 3.301(a) 
(2006).


The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability, such disability 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities which are a 
secondary result of the chronic use of drugs and infections 
coinciding with the injection of drugs will not be considered 
of willful misconduct origin.  See 38 C.F.R. § 3.301(d) 
(2006) (regarding service connection where disability is a 
result of abuse of drugs.).  Where drugs are used for 
therapeutic purposes or where use of drugs or addiction 
thereto, results from a service-connected disability, it will 
not be considered of misconduct origin.  See 38 C.F.R. § 
3.301(c)(3) (2006).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
the line of duty if such injury or disease was a result of 
the abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to the user; drug abuse means the use of illegal 
drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or 
non-prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  See 38 C.F.R. § 3.301(d) 
(2006); see also 38 U.S.C.A. § 105 (West 2002 & West Supp. 
2006); 38 C.F.R. § 3.1(m) (2006).  VA's General Counsel has 
confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), 
published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 
2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 
1998).

The veteran maintains that his currently diagnosed hepatitis 
C is not the result of intravenous drug use, but rather due 
to either the use of "air guns" in the Air Force 
immunization procedure, or due to other procedures he 
underwent during his time in service.
The veteran has a longstanding diagnosis of hepatitis C.  A 
liver scan dated in November 1992 noted an enlargement of the 
liver.  These changes were associated with cirrhosis.  See 
Liver scan results, R. Loscos, M.D., November 20, 1992.  In a 
letter dated in December 1992, the veteran's private 
physician noted that he was seen in 1990 with complaints of 
severe headaches, though magnetic resonance imaging (MRI) 
results were normal.  The headaches abated when the veteran 
underwent drainage of a dental abscess.  At that time it was 
discovered that the veteran had a low platelet count which 
the hematologist attributed to liver disease.  See letter 
from R.A. Schaefer, M.D., December 23, 1992.  A CT scan of 
the veteran's abdomen was later performed in 1993 resulting 
in a diagnosis of liver disease representing chronic 
hepatitis, presumed to be hepatitis C.  See CT scan, L. Carr, 
M.D., March 1, 1993.  Multiple other private treatment 
records continued to diagnose the veteran with hepatitis C.  
The Board is satisfied with the proof of current disability.

With respect to the veteran's time in service, the Board 
notes that the veteran was treated for serum hepatitis.  The 
veteran was first seen on January 1, 1971, approximately one 
month after entry into service, with complaints of diurnal 
headaches, abdominal pain, anorexia, nausea and vomiting.  He 
was referred to the Wilford Hall Medical Center from the Base 
Dispensary for evaluation of jaundice.  The veteran stated 
that he had been a frequent drug user for several years, 
including the use of LSD, marijuana, hashish and heroin by 
"sniffing" and IV use.  He also stated that he had shared a 
needle with two comrades on one occasion several months 
prior, both of whom developed hepatitis.  See Service medical 
records admission note, January 1, 1971.

The veteran was placed in isolation according to routine 
hepatitis protocol.  He continued with his malaise and 
symptomatically became much worse as his hepatic function 
tests worsened over the course of his first week in the 
hospital.  On January 13, 1971, with the serum glutamic 
oxaloacetic transaminase (SGOT) at a level of 5,792, it was 
felt the veteran was suffering from acute hepatic necrosis 
and that it would be wise to biopsy the veteran for more 
definitive information on the status of his liver.  However, 
repeat SGOT testing indicated that the veteran had peaked and 
his SGOT on that date was reported as 2,900.  Id.  The 
subsequent liver biopsy echoed this finding, as it was 
considered normal.  Id.

An addendum was provided in April 1971, indicating that 
during the veteran's time of treatment (March 10 through 
April 1, 1971), the veteran was withdrawn from steroids.  
Repeat liver function tests on March 31, 1971 revealed SGOT, 
lactic dehydrogenase (LDH), bilirubin and alkaline 
phosphatase to all be within normal limits.  The veteran was 
felt to have reached maximal hospital benefit and was 
discharged.  His final diagnosis was a clean percustaneous 
liver biopsy and serum hepatitis, treated and resolved.  The 
Board notes that at no time during service was the veteran 
diagnosed with hepatitis C.

The veteran's service separation examination, conducted in 
April 1971, noted that the veteran was diagnosed with 
emotional instability manifested by drug addiction.  He did 
not have any other significant illness or injury during his 
term of service.  See Standard Form 89, April 6, 1971.  
Following his discharge, the first indication that the 
veteran required treatment for hepatitis was in 1990, more 
than 20 years after his time in service.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest hepatitis complaints, 
the Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing hepatitis complaints, symptoms, or 
findings for approximately 20 years between the period of 
active duty and the medical reports dated in 1990 is itself 
evidence which tends to show that hepatitis C did not have 
its onset in service or for many years thereafter.


A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

The veteran has consistently argued that he was not an 
intravenous drug user, and that he could have become infected 
with hepatitis C due to inoculation during military service 
by air injection gun.  He has reported, consistent with the 
known documentary evidence regarding these guns that he stood 
up for mass military inoculations where these guns were used 
on multiple individuals.  Despite the veteran's statements, 
multiple medical treatment records, including his service 
medical records, note his own reports of being an intravenous 
drug user.  There is no reason to question the veteran's 
reporting of this fact to his physicians during the course of 
treatment.  See treatment record, Devon G. John, M.D., 
January 27, 1998; treatment record, Melissa Palmer, M.D., 
October 23, 1996; treatment record, Roger Rahtz, M.D., May 
15, 1998.

In support of his claim, the veteran has submitted several 
medical opinions connecting his treatment for hepatitis in 
service with his current disability.  All three physicians 
who submitted letters on the veteran's behalf did not review 
the veteran's claims folders, and clearly were repeating 
history provided to them by the veteran.  Additionally, all 
of the medical opinions provided were quite vague in their 
assertions that the veteran's current hepatitis C is the 
result of his time in service.  See letter from Melissa 
Palmer, M.D., June 13, 2002; letter from David E. Bernstein, 
M.D., November 21, 2005; and letter from Devon G. John, M.D., 
January 19, 2006.

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) has held that medical opinions, 
which are speculative, general or inconclusive in nature, 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  All of the 
opinions noted above did not provide any basis for the 
conclusion that the veteran's current hepatitis C was related 
to his time in service.  In fact, the veteran was never 
diagnosed with hepatitis C in service, but was diagnosed with 
serum hepatitis.  Hepatitis C was not diagnosed until 
approximately 20 years after discharge from service.  

Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  As is clear from 
review of the evidence, the examiners did not have the 
benefit of reviewing the veteran's claims folder and his 
subsequent medical history.  In Black v. Brown, 5 Vet. App. 
177, 180 (1993), the Court stated that the Board may discount 
medical opinions that amount to general conclusions based on 
history furnished by the veteran and that are unsupported by 
the clinical evidence.

Additionally, the veteran has submitted internet articles 
addressing immunization procedures in the military to 
hepatitis C.  These articles are not probative evidence as 
they do not specifically relate to the veteran's particular 
case and in particular do not contain any analysis regarding 
the veteran's immunizations and the possible relationship to 
his current condition.  Medical treatise evidence can, in 
some circumstances, constitute competent medical evidence.  
See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 
38 C.F.R. § 3.159(a)(1) [competent medical evidence may 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports and 
analyses].  However, as discussed by the Board above, the 
Court has held that medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert, supra; see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

The only remaining evidence in support of the veteran's 
claim, consists of personal statements from the veteran and 
his family members.  The Board acknowledges that the veteran 
and his family are competent to give evidence about what they 
experienced; for example, the veteran is competent to discuss 
in-service hepatitis treatment.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  They are not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because they do not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In addition to his private medical 
treatment, the veteran was also provided with VA examinations 
in March 1999, February 2004 and June 2006.  Each of these 
examiners reviewed the veteran's claims folder in conjunction 
with their examinations of the veteran.  The February 2004 VA 
examiner stated after reviewing the veteran's Social Security 
records that reported the veteran was an intravenous drug 
user prior to service, it was more likely than not that the 
veteran's hepatitis C was related to his drug use, rather 
than to service.  The June 2006 VA examiner also stated that 
the veteran had a history of intravenous drug use, and that 
was the most likely etiology of his hepatitis C infection.  
The examiner also stated that no evidence exists to link 
"jet gun" vaccinations (a needle-less system) with 
transmission of communicable diseases.

The Board empathizes with the veteran's sincere belief that 
his current hepatitis C and resulting liver failure are the 
product of a disease or injury in service.  Unfortunately, 
the evidence of record simply does not support this 
contention.  There is no evidence that the veteran contracted 
hepatitis C during service, either through the use of 
military immunization procedures or surgical procedures.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
hepatitis C is related to service.  There is not an 
approximate balance of evidence.  

The Veterans Claims Assistance Act of 2000 (VCAA)

As noted above, in a Board decision dated in May 2006, the 
veteran's petition to reopen his claim of entitlement to 
service connection for hepatitis C was granted.  As such, the 
notice provided to the veteran need not comply with the 
requirements set forth in Kent v. Nicholson, 20 Vet. App. 1 
(2006).

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & West Supp. 2006); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A letter dated in February 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, 
at 187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim(s).  The February 2004 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-121.  Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since at the time the veteran filed his claim, the 
VCAA had not yet been enacted.  Following the implementation 
of the VCAA, the veteran was provided adequate notice in 
February 2004, given an opportunity to submit additional 
evidence and the claim was readjudicated by additional 
supplemental statements of the case (SSOC) in July 2004, May 
2005 and July 2006.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board notes however, that the veteran 
was provided notice compliant with Dingess in March 2006, 
followed by a subsequent adjudication in July 2006.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  The veteran was afforded VA medical 
examinations to obtain an opinion as to whether his hepatitis 
C can be directly attributed to service.  Further examination 
or opinion is not needed on the hepatitis C claim because, at 
a minimum, there is no persuasive and competent evidence that 
the claimed conditions may be associated with the veteran's 
military service.  This is discussed in more detail above.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).







ORDER

Entitlement to service connection for hepatitis C is denied.




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


